Name: Council Regulation (EEC) No 357/82 of 15 February 1982 temporarily suspending the autonomous Common Customs Tariff duties on certain coalfish falling within subheading ex 03.02 A I f) and certain fillets of coalfish falling within subheading ex 03.02 A II d)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 2. 82 Official Journal of the European Communities No L 46/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 357/82 of 15 February 1982 temporarily suspending the autonomous Common Customs Tariff duties on certain coalfish falling within subheading ex 03.02 A I f) and certain fillets of coalfish falling within subheading ex 03.02 A II d) THE COUNCIL OF THE EUROPEAN COMMUNITIES, shown in the following table shall be suspended at 9 % : CCT heading No Description of goods ex 03.02 A I f) Coalfish (Pollachius virens or Gadus virens), salted or in brine, whole, headless or in pieces, intended for smoking or drying (a) ex 03.02 A II d) Fillets of coalfish (Pollachius virens or Gadus virens), salted or in brine, intended for smoking or drying (a) Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas Community production of the products referred to in Article 1 of this Regulation is at the moment insufficient to meet the Community's indus ­ trial needs ; whereas it is therefore in the Community's interest to suspend at 9 % the autonomous Common Customs Tariff duties on these products ; Whereas it is difficult accurately to assess the develop ­ ment of the situation in the sector concerned in the near future ; whereas, therefore, this suspension measure should be taken only temporarily and its duration fixed on the basis of the interests of Commu ­ nity production, (a) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provi ­ sions . HAS ADOPTED THIS REGULATION : Article 1 Article 2 From 1 March to 30 June 1982 the autonomous Common Customs Tariff duties on the products This Regulation shall enter into force on 1 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1982. For the Council The President P. de KEERSMAEKER